Title: From George Washington to Colonel David Hall, 21 June 1779
From: Washington, George
To: Hall, David


        
          Sir,
          Smith’s in the Clove [N.Y.] June 21: 1779
        
        I have received your letter of the 17th.
        You will be pleased to comply with the requisition of the state for three or more officers according to the number of officers your regiment can spare in its present state without injury to the service.
        Capt. McLean & his Company is now attached to Major Lee’s corps and will not interfere with the officers of your regiment.
        So soon as the stores at Middle Brook and in the vicinity are so far removed as that the remainder is not an object with the enemy, you will proceed with your regiment to join the army. I am Sir Yr most Obedt hum. servant.
      